              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

STEPHEN THAXTON and PATRICIA
THAXTON, individually and on behalf of
others similarly situated,

             Plaintiffs,
                                                Case No.: 1:20-CV-00941-ELR
v.

COLLINS ASSET GROUP, LLC, et. al

             Defendants.




     [PROPOSED] ORDER GRANTING MOTION TO REOPEN CASE

      Presently before this Court is Plaintiffs Stephen Thaxton, Patricia Thaxton

and Defendant Collins Asset Group, LLC joint motion to reopen this case. [Doc.

47]. Based on the Court’s review of the joint motion, the parties request to reopen

this case so that the parties can file the documents related to the proposed class

settlement in the coming days, including but not limited to the motion for

preliminary approval and other related pleadings.




                                        -1-
   IT IS HEREBY ORDERED that the Joint Motion to Reopen this Case is

GRANTED.

   SO ORDERED, this ______ day of November, 2020.



                              _____________________________
                              Eleanor L. Ross
                              United States District Judge
                              Northern District of Georgia




                               -2-
